Exhibit 10.1

December 17, 2019

Jonathan G. Drachman, M.D.

Chief Executive Officer

Neoleukin Therapeutics, Inc.

401 Terry Avenue N.

Seattle, WA 98109

Re: 3(a)(9) Exchange Agreement

Dear Dr. Drachman:

This letter agreement (the “Agreement”) confirms the agreement of Neoleukin
Therapeutics, Inc., a Delaware corporation (the “Company”), and the holders of
the Common Stock listed on Schedule I attached hereto (each a “Holder” and
collectively, the “Holders” and together, the Company and the Holders shall be
referred to as the “Parties”), pursuant to which the Holders have agreed to
exchange an aggregate of 7,907,939 shares of Common Stock, par value $0.000001
per share (the “Common Stock”) of the Company beneficially owned by the Holders
plus any shares purchased by the Holders in the registered offering currently
contemplated by the Company (the “Shares”) for one or more pre-funded warrants
in the form attached hereto as Exhibit A (each a “Pre-funded Warrant”) to
purchase an aggregate number shares of Common Stock equal to the number of
Shares (the “Warrant Shares”) of the Company so exchanged, pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”), on terms specified below.

 

  1)

Immediately after the closing of the registered offering currently contemplated
by the Company, or, if the closing does not occur, on such date as may be
requested in writing by the Holders upon at least 24-hours’ notice (the “Closing
Date”), the Holders shall exchange the Shares for the Pre-funded Warrants
representing the Warrant Shares (the “Exchange”) in the respective amounts
listed on Schedule I. On the Closing Date: (a) the Holders shall cause the
applicable Depository Trust Company (“DTC”) participant (each a “DTC
Participant” ) to (A) transfer via the DTC’s “deposit/withdrawal at custodian”
system (“DWAC”) the Shares to the Company’s transfer agent, American Stock
Transfer and Trust Company, LLC (including any successor, the “Transfer Agent”)
and (B) take such further action as may be necessary or appropriate to notify
the Transfer Agent that the Shares have been surrendered to the Transfer Agent
by the applicable DTC Participant via DWAC; (b) upon confirmation that the
Shares have been surrendered to the Transfer Agent, the Company shall instruct
the Transfer Agent to cancel the Shares; and (c) ) the Company shall issue and
deliver to the Holders the Pre-funded Warrants representing the Warrant Shares,
in the amounts and registered in the names set forth on Schedule I.
Notwithstanding the foregoing, in lieu of clause (a) above, each Holder may
satisfy its obligation to surrender the Shares by causing the Shares to be
transferred via DTC to an account specified in writing by the Company or may
surrender by any other method mutually agreed to by the Parties.

 

  2)

The Company represents and warrants to each Holder as follows:

 

  a.

Neither the Company nor any of its affiliates nor any person acting on behalf of
or for the benefit of any of the forgoing, has paid or given, or agreed to pay
or give, directly or indirectly, any commission or other remuneration (within
the meaning of Section 3(a)(9) of the Securities Act and the rules and
regulations of the Commission promulgated thereunder) for soliciting the
Exchange. Assuming the representations and warranties of the Holders contained
herein are true and complete, the Exchange will qualify for the registration
exemption contained in Section 3(a)(9) of the Securities Act.

 

  b.

It has the requisite corporate power and authority and power to enter into this
Agreement and to consummate the Exchange and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.



--------------------------------------------------------------------------------

  c.

It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the exercise of the Pre-funded Warrants and the
issuance of the Warrant Shares, without regard to any beneficial ownership
limits set forth in the Pre-funded Warrant.

 

  3)

Each Holder, as to itself only, represents and warrants to the Company as
follows:

 

  a.

It has the requisite power and authority to enter into this Agreement and
consummate the Exchange.

 

  b.

It is the record and beneficial owner of, and has valid and marketable title to,
the Shares being exchanged by it pursuant to this Agreement, free and clear of
any lien, pledge, restriction or other encumbrance (other than restrictions
arising pursuant to applicable securities laws), and has the absolute and
unrestricted right, power and capacity to surrender and exchange the Shares
being exchanged by it pursuant to this Agreement, free and clear of any lien,
pledge, restriction or other encumbrance. It is not a party to or bound by, and
the Shares being exchanged by it pursuant to this Agreement are not subject to,
any agreement, understanding or other arrangement (i) granting any option,
warrant or right of first refusal with respect to such Shares to any person,
(ii) restricting its right to surrender and exchange such Shares as contemplated
by this Agreement, or (iii) restricting any other of its rights with respect to
such Shares.

 

  c.

Neither it nor any of its affiliates nor any person acting on behalf of or for
the benefit of any of the forgoing, has paid or given, or agreed to pay or give,
directly or indirectly, any commission or other remuneration (within the meaning
of Section 3(a)(9) and the rules and regulations of the Commission promulgated
thereunder) for soliciting the Exchange.

 

  4)

This agreement, and any action or proceeding arising out of or relating to this
agreement, shall be exclusively governed by the laws of the State of New York.

 

  5)

In the event that any part of this agreement is declared by any court or other
judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Holders and the Company shall endeavor in good faith
negotiations to modify this agreement so as to affect the original intent of the
parties as closely as possible.

 

  6)

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Holders: 667, L.P. By:  

BAKER BROS. ADVISORS LP,

management company and investment adviser

to 667, L.P., pursuant to authority granted to it

by Baker Biotech Capital, L.P., general

partner to 667, L.P.. and not as the general

partner

 

By:  

/s/ Scott Lessing

Name:   Scott Lessing Title:   President

 

BAKER BROTHERS LIFE SCIENCES,

L.P.

By:  

BAKER BROS. ADVISORS LP,

management company and investment adviser

to Baker Brothers Life Sciences, L.P.,

pursuant to authority granted to it by Baker

Brothers Life Sciences Capital, L.P., general

partner to Baker Brothers Life Sciences, L.P..

and not as the general partner

 

By:   /s/ Scott Lessing

Name:   Scott Lessing Title:   President

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed to:

 

Neoleukin Therapeutics, Inc. By:   /s/ Jonathan G. Drachman

Name:   Jonathan G. Drachman Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Form of Pre-Funded Warrant to Purchase Common Stock